Title: From Thomas Jefferson to Mann Page, 8 December 1793
From: Jefferson, Thomas
To: Page, Mann



Dear Sir
Philadelphia Dec. 8. 1793.

I owe you a letter which should have been written by your servant from Fredericksbg., whom you were so kind as to send for me when I was there. But I had passed the day at Chatham, was returning about dusk, shivering, and snowing, when I met your servant in the streets. I desired him to apologize to you for my not writing, by telling you the place and state in which he found me, and I left Fredericksbg. the next morning an hour before day. I shall endeavor to repair all this in person about the 2d. week in January, when I shall be at Fredericksburg on my way home. I have directed horses to meet me there on the 12th. and whatever time can intervene between my reaching Fredericksbg. and the 12th. I will certainly have the pleasure of passing with you if you should be at home. I inclose you a newspaper which contains some interesting things. Our information from France is very chaotic. We can only distinguish that they have gained three important victories on the side of Flanders, and those said to be gained over them are very problematical. Their enemies however still hold Toulon.—I am one of those who believe in the impossibility of the resurrection of monarchy in France and of another campaign by the combined powers. Congress have not yet fully assembled, nor by any vote shewn their complexion. We hope it will be patriotic and republican, but not in the stile of republicanism of the 1st. and 2d. Congress. Your brother is not yet arrived. My best respects to Mrs. Page, and am dear Sir with great affection & respect Your friend & servt.

Th: Jefferson

